CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions“Financial Highlights” in the Prospectuses and“Financial Statements” and “Other Service Providers” in the Statements of Additional Information in this Post-Effective Amendment to the Registration Statement of Brandes Investment Trust, and to the incorporation by reference of our report dated November 23, 2009, relating to the financial statements and financial highlights for the Brandes Institutional Core Plus Fixed Income Fund,Brandes Institutional International Equity Fund, Brandes Institutional Global Equity Fund, and Separately Managed Account Reserve Trust, each a series of Brandes Investment Trust included in the September 30, 2009 Annual Reports to Shareholders of Brandes Investment Trust. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania January
